Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Applicant’s amendment, filed April 28, 2022, has been entered in the application. Claims 1, 3-10 and 12-20 are pending, with claims 2 and 11 now being canceled.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-7, 10, 12-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Omura et al. (US 5,552,986). Omura et al. teaches an arrangement intended to be connected to and installed on a vehicle (col. 4, line 14-15; figure 10), a seat belt (2) and a controller (G10, 17, 41) operative to receive or obtain driving information (vehicle speed, obstacle or followed vehicle distance; col. 11, lines 10-12, quantities Lc, v1, v2) and is configured to adjust a tension of the seat belt to correspond to a driving state of the vehicle based on the obtained information, the controller operative to perform the steps of determining collision risk (determining at least (a) collision or (b) no collision which are different from each other, step S1117) and vehicle behavior risk (first, second, third and fourth cycles associated with Δtc=1/4Tb, Δtc=2/4Tb, Δtc=3/4Tb, Δtc=4/4Tb, which are different from each other), adjusting the tension from a minimum level listed as zero (Tension F = 0, figure 12), which is understood to constitute a slack condition which does not “press a passenger” due to the tension being zero, which value is understood to be lower than a reference tension level of greater magnitude (such as 1/4F1), to a plurality of respective greater than zero resulting risk-based tensions (1/4F1, 2/4F1, 3/4F1, 4/4F1, F2, each associated with respective risk values) based on collision risk assessment (S1117) and driving condition risk assessment (S1103, S1110, corresponding steps in S1115 and S1116, not separately illustrated), there being a plurality of intermediate tension levels (figure 12) which are adjusted and/or commanded (e.g., procedure in figure 11), at least one of tensions 4/4F1 and F2 being greater than the reference tension value (e.g., 1/4F1).
As regards the restraint arrangement positively including a vehicle, the partial illustration in, for example, figure 10 includes a vehicle body, and is understood to imply the arrangement is provided on a vehicle; alternatively, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the restraint arrangement on a vehicle so that it can operate in its intended environment.
As regards the provision of a driving assistance device and/or obtaining vehicle-related data from a driving assistance device, the reference to Omura et al. teaches the determination of both a distance to an obstacle and/or second vehicle, and the determination of the instant vehicle speed but doesn’t specifically describe a driving assistance device. It is well known to provide a vehicle with a driving assistance device, for example to manage vehicle speed and/or navigation and/or traffic maneuvering, such as following control and/or constant speed control, which would require vehicle speed and obstacle distance measuring sensors. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the restraint arrangement in a vehicle having a driving assistance device (e.g., such as following control and/or constant speed maintenance) for the purpose of improving the safety of the driver and passengers in the vehicle, while also automating at least some vehicle control aspects and to the extent that both vehicle speed and obstacle data is required by the restraint arrangement, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to obtain the data from the following control and/or constant speed maintenance (e.g., rather than having a second set of redundant sensors) so as to only need the use of one set of sensors.

Claims 8, 9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Omura et al. in view of Swann et al. (US 6,213,512). The reference to Omura et al. is discussed above, and while teaching the implementation of plurality of tension levels associated with a plurality of risk level assessments, does not positively teach that each tension level is adjusted with a motor and/or the final/highest tension amount is controlled via application of a motor. Swann et al. teach a seat belt tensioner arrangement for use in a vehicle with a controller that sets a tension level, wherein the control of tension via the retractor end (e.g., actuator 22 at the retractor 40), wherein the actuator is expressly described as being a motor (col. 3, lines 41-42). It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the actuator at the retractor end of the belt assembly initially taught by Omura et al. with a motor as taught by Swann et al., for the purpose of using a motor to perform all tightening steps including the final step, resulting in fewer disparate components to be used to perform the plural-tension level tensioning of the seat belt, lowering component count, reducing complexity of the control arrangement and reducing weight on the vehicle.

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. Applicant appears to attempt to assert that the base reference to Omura et al. fails to disclose “a controller configured to determine at least one of a collision risk level of the vehicle and a vehicle behavior risk level based on the vehicle driving information, and adjust a tension of the seat belt based on at least one of the collision risk level and the vehicle behavior risk level.” 
As regards collision risk level, the determination of a collision (e.g., abrupt vehicle deceleration, determination of step 1117) constitutes a determination of a collision risk level, and the subsequent retracting of the seat belt at that time (command signal generated at step S1118) results in the exertion of tension in the belt (F2: “a second command signal, at the step S1118, to cause the explosive preloader 18 to retract the seat belt 2 in a moment from the second occupant restraining position to the third occupant restraining position so as to exert a second degree F2 of tension on the seat belt 2”; note in general: col. 12, lines 29-38). Resultantly, this portion of the reference covers the determining a collision risk level of the vehicle, and adjustment of a tension of the seat belt based on at least one of the collision risk level.
As regards vehicle behavior risk level, the reference additionally determines the speed of the vehicle and the vehicle ahead (V1, V2, and a relative speed Δvc; and resultantly a time to collision Δtc which is based on V1, V2, and the relative speed Δvc; and reasonably constitutes a risk level which is directly determined from the vehicle speed. Omura et al. categorize the time to impact (which is directly related to the vehicle speed) as separable into four risk-based values associated with the time required to retract the belt (Δtc=1/4Tb, Δtc=2/4Tb, Δtc=3/4Tb, Δtc=4/4Tb) and generate respective differing non-zero forces (1/4F1, 2/4F1, 3/4F1, 4/4F1, see figure 12). Since these values are directly based on the vehicle speed, they may reasonably be interpreted as vehicle behavior risk levels (note also col. 12, line 47 through col. 13, line 16). Resultantly, the reference covers determining a vehicle behavior risk level and adjusting a tension of the seat belt based on at least one of the vehicle behavior risk level.
As such, Omura et al. covers both the determining of at least one of a collision risk level of the vehicle and a vehicle behavior risk level, and resultant adjusting of a tension of the seat belt based on at least one of the collision risk level and the vehicle behavior risk level as broadly claimed.
It may be that applicant is attempting to convince the examiner to read unclaimed limitations into the claims, however this is not proper in the prosecution of a patent application.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As regards reading unclaimed limitations from the specification into the claims
From MPEP 2111:
"During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) The court explained that "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from 'reading limitations of the specification into a claim,' to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim." The court found that applicant was advocating the latter, (i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997)."
It is very well established that limitations not appearing in the claims cannot be relied upon for patentability. See In re Self, 671 F.2d 1344, 1348 (CCPA 1982).

Conclusion
Applicant's amendment necessitated the new or modified ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616